admissibility were met. See Tinch v. State, 113 Nev. 1170, 1176, 946 P.2d
                 1061, 1064-65 (1997), modified by Bigpond v. State, 128 Nev. „ 270
                 P.3d 1244, 1249-50 (2012). The district court also agreed to provide the
                 jury with a limiting instruction prior to the admission of the evidence and
                 again before deliberations.   See Tavares v. State, 117 Nev. 725, 733, 30
                 P.3d. 1128, 1133 (2001), modified by Mclellan, 124 Nev. at 270, 182 P.3d
                 at 111. We agree with the State that the evidence in question did not
                 implicate a prior bad act and was admissible independent of NRS
                 48.045(2) and Tinch, and that a limiting instruction was not required.
                 Therefore, we conclude that the district court reached the right result,
                 albeit for the wrong reason, in granting the State's motion in limine and
                 admitting the knife-possession evidence. See Wyatt v. State, 86 Nev. 294,
                 298, 468 P.2d 338, 341 (1970) ("If a judgment or order of a trial court
                 reaches the right result, although it is based on an incorrect ground, the
                 judgment or order will be affirmed on appeal."). Accordingly, we
                             ORDER the judgment of conviction AFFIRMED.




                                         Pickering



                 —94jtaaajters                             Saitta
                 Parraguirre



                 cc: Hon. Janet J. Berry, District Judge
                      Washoe County Public Defender
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e